DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (“cardiac device”) and species a (Fig. 3B) in the reply filed on 03/08/2022 is acknowledged. Claims 3-15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
Information Disclosure Statement
The IDS filed 08/19/2019 and 12/09/2019 have been considered. 
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, “configured to”, and other functional language in the claim(s) may be interpreted as intended use of the invention.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for anchoring to… a tissue wall” in claim 20. The term “means for anchoring” has been interpreted as describing an anchoring element since the claim recites the act of anchoring to a tissue wall in describing the means for limitation.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The claim limitation “means for applying force…” present in claim(s) 20 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “for applying force…”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “means for applying force…” present in claim(s) 20, this limitation is taken to describe a cinching device, as support by the disclosure of claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10463492 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the reference patent anticipated claims 1, 16, and 20-21 of the current application.
Regarding claims 1 and 20, claim 21 of the reference patent discloses a cardiac device (claim 21 discloses structure of cardiac device) comprising: a first anchoring element configured to be attached to 
Regarding claims 16 and 21, claim 21 of the reference patent discloses that the tissue wall is a septum (Col. 49, ll. 11-12).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat et al. (US 7695493) (hereinafter Saadat).
Regarding claims 1 and 20, Saadat discloses a device comprising: a first anchoring element configured to be attached to a first side of a tissue wall (Fig. 2B, proximal anchor 56 is attached to one side of tissue wall W); a second anchoring element configured to be attached to a second side of the 
Although Saadat does not explicitly disclose a cardiac device as claimed in the preamble, when reading the preamble in the context of the entire claim, the recitation of a cardiac device is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim(s) 1, 16, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskuri et al. (US 2007/0179527) (hereinafter Eskuri).
Regarding claims 1, 16, and 20-21, Eskuri discloses a cardiac device (Fig. 1, device 110) comprising: a first anchoring element configured to be attached to a first side of a tissue wall; a second anchoring element configured to be attached to a second side of the tissue wall (Fig. 2A, pads 238, 240 are located on each side of tissue wall 108, i.e., the atrial septum, in Fig. 1); and a cinching device (Fig. .
Claim(s) 1-2, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groothuis et al. (US 2017/0340329) (hereinafter Groothuis).
Regarding claims 1 and 20, Groothuis discloses a cardiac device (Abstract; Fig. 12A-B), comprising: a first anchoring element configured to be attached to a first side of a tissue wall (Fig. 12A, tissue anchor 60 is implanted across tissue wall on one side of left atrial appendage (LAA) chamber wall 8); a second anchoring element configured to be attached to a second side of the tissue wall (Fig. 12A, other tissue anchor 50 is implanted across tissue wall on other side of LAA chamber wall 8); and a cinching device (Fig. 12A-B, wires attached to anchors 50, 60) configured to: attach to the first anchoring element and the second anchoring element (Fig. 12A-B, wires attached to anchors 50, 60); and apply force to the first anchoring element to move the first anchoring element towards the second anchoring element and at least partially compress the tissue wall (Fig. 12B illustrates this with wires being pulled to draw tissue anchors 50, 60 together and compress the LAA chamber wall 8; see para. 71).
Regarding claim 2, Groothuis discloses the first anchoring element has a cylindrical shape and a diameter of the first anchoring element is less than a height of the first anchoring element (Fig. 12A, tissue anchor 60 appears cylindrical and with a diameter less than the height thereof).
Regarding claim 22, Groothuis discloses the first means for anchoring is configured to create a channel at the first side of the tissue wall (Fig. 12A, tissue anchor 60 creates a channel through tissue wall 8). Although Groothuis does not explicitly disclose the channel is to allow blood flow through the channel, the Examiner respectfully submits that this limitation is an intended use of the claimed channel.  
Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.'  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus'  if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”). In this case, the claimed channel being created by the first means for anchoring at the first side of the tissue wall is present and so it follows that the claimed channel would be capable of allowing blood flow through the channel as claimed. For example, blood could flow along the outer surface of the anchor 60 within the channel through the tissue wall 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugimoto (US 2013/0204175) discloses a device for treating heart failure comprising a shunt with two anchor portions placed across a septum of a heart (Abstract, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792